HARRIS, J.
The plaintiff had two children, one aged seven and the other aged six years, by a prior marriage; and the defendant had three children, aged respectively three, five and eight years, by a previous marriage. The parties to this suit were married on March 20,1917. In the language of the plaintiff, “the *308first three months of our married life there was naturally more or less of the honeymoon period”; while according to the testimony of the defendant, “our disturbance commenced shortly after we were married.” The domestic atmosphere seems to have been fairly clear until June or possibly July, 1918, when rumblings could be heard. The clouds began to gather in the domestic sky, and finally in October the storm broke, and thenceforth reconciliation apparently became impossible, notwithstanding efforts to bring about an adjustment of differences. A recital and an analysis of all the evidence could not serve any useful purpose whatsoever; and for that reason it is sufficient to say that the entire record has been read, and it has received our careful consideration. An examination of the evidence brings us to the conclusion that the facts warranted the decree rendered by the trial judge. The decree is therefore affirmed, but without costs to either party in this court. Affirmed.
McBride, C. J., and Bean and Burnett, JJ., concur.